Citation Nr: 0825461	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for liver cancer.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, secondary to 
service-connected disability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, secondary to 
service-connected disability.  

4.  Entitlement to service connection for diabetic 
retinopathy, secondary to service-connected disability.  

5.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1968 to December 
1970, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In February 2006, the RO denied the veteran's claim for 
service connection for liver cancer, claimed as secondary to 
exposure to Agent Orange during service.  In October 2006, 
the RO denied the veteran's claims for service connection for 
peripheral neuropathy of the bilateral upper extremities, 
peripheral neuropathy of the bilateral lower extremities, and 
diabetic retinopathy, with all issues claimed as secondary to 
service-connected disability, and denied the veteran's claim 
for an increased rating for service-connected PTSD, evaluated 
as 30 percent disabling.  

In May 2007, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
August 2007, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  Liver cancer, peripheral neuropathy of the bilateral 
upper and lower extremities, and diabetic retinopathy, were 
not caused or aggravated by service.

2.  The veteran's PTSD is shown to be productive of 
complaints of symptoms that include sleep impairment, 
nervousness, and nightmares, but not occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
liver cancer, peripheral neuropathy of the bilateral upper 
and lower extremities, and diabetic retinopathy, have not 
been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to service connection 
for liver cancer, peripheral neuropathy of the bilateral 
upper and lower extremities, and diabetic retinopathy.  He 
asserts that he has liver cancer due to exposure to Agent 
Orange during service in Vietnam, and that he has peripheral 
neuropathy of the bilateral upper and lower extremities, and 
diabetic retinopathy, that were caused or aggravated by a 
service-connected disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2007); Beno v. Principi, 3 Vet. App. 439 
(1992).  

Service connection is currently in effect for diabetes 
mellitus with erectile dysfunction, PTSD, onychomycosis of 
the bilateral big toes, and the residuals of malaria.  The 
Board further notes that in a final and unappealed rating 
decision, dated in August 2002, the RO denied a claim for 
service connection for hepatitis C.  

The veteran's service medical records show that in November 
1970, he received treatment for complaints of blurred vision 
and burning sensations in his eyes that had been present for 
several years.  The report notes conjunctivitis, and that he 
had 20/20 vision.  The veteran's separation examination 
report, dated in November 1970, shows that his eyes, 
ophthalmoscopic, pupils, ocular motility, abdomen, and upper 
and lower extremities, were all clinically evaluated as 
normal, and that his distant vision was 20/20.  

In an associated "report of medical history," the veteran 
indicated that he had a history of swollen or painful joints, 
eye trouble, and "tumor growth, cyst, cancer," and he 
denied a history of  "stomach, liver or intestinal 
trouble."  The report of medical history also contains a 
notation of "tumor remove."

As for the post-service medical evidence, it consists of VA 
reports, dated between 2001 and 2007.  This evidence includes 
a November 2001 report which notes that a US (ultrasound) or 
CT (computerized tomography) scan revealed some increase in 
the liver echogenicity which may represent hepatic 
parenchymal disease, and that there was no focal hepatic mass 
or biliary tree dilation.  

A VA progress report, dated in January 2002, shows that the 
veteran had been given a liver function test (LFT) which 
indicated elevated enzymes, and that he was counseled that 
the consumption of alcohol in patients with hepatitis C 
highly increased the chance of development of end stage liver 
disease and cirrhosis.  

A VA progress report, dated in March 2003, shows that the 
veteran was afforded an eye examination, and contains 
assessments of presbyopia/refractive error, status post old 
trauma OD (right eye) with stromal corneal scarring and old 
retained FB (foreign body) v. suture, stable, and "no 
diabetic retinopathy."  A VA progress report, dated in April 
2005, also shows that the veteran was afforded an eye 
examination, and contains essentially identical impressions 
as those noted in the March 2003 VA progress note.  A June 
2006 VA progress report shows that the veteran reported that 
something had blown into his right eye a month before, and 
that a foreign body was removed from his eye.  This report 
indicates that he was prescribed with bifocals.  Another June 
2006 VA progress report indicates that a liver sonogram 
showed a diffuse echogenic liver suggesting diffuse fatty 
infiltration or hepatocellular disease.  A May 2007 VA 
progress report notes impaired liver function ("potential of 
lactic acidosis").  

A VA diabetes mellitus examination report, dated in July 
2002, which notes that the veteran was diagnosed with 
diabetes six months before, and with hepatitis C a year 
before.  He denied any visual disturbances or history of 
diabetic retinopathy.  The neurological examination was 
unremarkable.  The diagnosis noted diabetes mellitus type II, 
and hepatitis C.  

A VA eye examination report, dated in July 2006, shows that 
the veteran complained of blurred vision.  The diagnoses were 
diabetes mellitus, and foreign body scar right eye not in the 
visual axis, and notes, "there is no diabetic retinopathy."  
A number of VA progress reports, dated between 2006 and 2007, 
note presbyopia/refractive error, old corneal scarring and 
retained foreign body inferior to visual axis secondary to 
past blunt trauma with a rock, no pain or other symptoms, 
stable.  

A VA diabetes mellitus examination report, dated in July 
2006, shows that the veteran complained of occasional 
stinging and tingling sensation in his feet, arms, and hands.  
A neurological examination was "completely intact."  The 
diagnoses were type II diabetes mellitus, and positive 
hepatitis C with no residuals, with elevated liver function 
tests.  

The examiner stated, "I see no evidence of peripheral 
neuropathy of [the] upper and lower extremities in this 
patient."  

Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  In this case, there is no 
competent evidence to show that the veteran has liver cancer, 
peripheral neuropathy of the upper or lower extremities, or 
diabetic retinopathy.  In this regard, while there are 
indications of impaired liver function and elevated liver 
function tests, the veteran is shown to have hepatitis C, and 
he has never been found to have liver cancer, providing 
evidence against this claim.  

To the extent that the service medical records show that the 
veteran reported a history of a removed tumor, this does not 
appear relevant to the claim for liver cancer.  The veteran 
does not assert the he was treated for liver cancer during 
service, there is no evidence in the service medical records 
of removal of a tumor, and this may be a reference to several 
small surgical procedures that were performed on the 
veteran's feet.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied on any basis, to include as due to 
exposure to Agent Orange, and as caused or aggravated by 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that liver 
cancer, peripheral neuropathy of the upper or lower 
extremities, and diabetic retinopathy, were caused by service 
that ended in 1970, more than 37 years ago, or that they were 
caused or aggravated by exposure to Agent Orange during 
service, and/or service-connected disability.  However, 
regarding the critical issues of his current diagnoses, the 
Board places greater probative value on the medical evidence.  

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during service for any of 
the claimed conditions, and that he is not currently shown to 
have any of the claimed disabilities), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
he has the claimed conditions that are related to his 
service, or a service-connected disability.  Simply stated, 
the Board finds that the service medical records and post-
service medical record outweighs the veteran's statements, 
which have been found to be of very limited probative value, 
given he has filed a claim for "liver cancer" and the fact 
that he does not have this disability, and for other facts 
which will be cited below.    

The veteran asserts that he is entitled to an increased 
rating for service-connection post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's discharge (DD Form 214) 
shows that he served in Vietnam, and that his awards included 
the Combat Infantryman Badge.  The medical evidence shows 
that he began receiving treatment for psychiatric symptoms in 
early 2002, with diagnoses that included PTSD, generalized 
anxiety disorder, and depression.  He received ongoing 
treatment for psychiatric symptoms since that time, with 
medications that included celexa and risperidone, and with 
GAF scores ranging between 45 and 65.  

In August 2002, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007).  

In October 2005, the veteran filed a claim for an increased 
rating.  In February 2006, the RO denied the claim.  The 
veteran has appealed.  

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The relevant medical evidence consists of VA reports, dated 
between 2004 and 2007.  This evidence shows that the veteran 
received several treatments for psychiatric symptoms.  A July 
2006 VA progress note shows that the veteran reported that he 
didn't have any friends and that he socialized mainly with 
his wife.  He complained of nightmares, avoidance of things 
that reminded him of Vietnam, hypervigilance, intrusive 
thoughts, being easily startled, and difficulty sleeping.  He 
denied current psychosis, or suicidal thought, plan or 
intent.  On examination, there were no psychomotor 
abnormalities or movements, and he was not responding to any 
internal stimuli.  Speech was normal in rate, volume, tone 
and rhythm.  Mood was depressed and affect was congruent and 
restricted.  Thought processes were coherent and goal-
directed; there were no perceptual disturbances, delusional 
material or suicidal or homicidal ideation.  Concentration 
and memory were intact.  Insight and judgment were good.  His 
medications were noted to include Celexa, Remeron, Seroquel, 
and Citaprolam.  The Axis V diagnosis was a GAF score of 48.   

A VA diabetes mellitus examination report, dated in July 
2006, is remarkable for the veteran's report that he had not 
worked for 10 or 12 years, and that he could not currently 
work because his wife was disabled and he had to take care of 
her, and also because of high blood sugar, hypertension, and 
recurrent headaches.  

The Board finds that such a statement from the veteran 
provides evidence against his own claim, clearly indicating 
that PTSD is not his primarily problem in obtaining or 
maintaining employment.

A VA PTSD examination report, dated in July 2006, shows that 
the veteran complained of symptoms that included anxiety, 
panic attacks, depression, insomnia, anhedonia, a bad temper, 
and nightmares.  He denied a history of alcohol or drug 
problems.  He claimed that he had a history of attacking 
others with weapons and caused them to be hospitalized, and 
that he had been arrested three times for domestic violence, 
with the most recent arrest occurring about a year before.  
He stated that he had not worked full-time in the past 12 
years, and that he had a history of construction work and 16 
years as a cook.  He stated that he had three children who 
were "generally okay."  It was noted that he was generally 
able to engage in a normal range of activities of daily 
living without interruption of his typical daily routine.  He 
was noted to be vague and possibly evasive, although he could 
communicate in acceptable manner and get his ideas across.  
Thought processes were logical, coherent and relevant.  He 
was articulate and well-groomed who was described as being 
mentally intact overall, but with poor social skills.  He was 
well-oriented to time, place, person, and situation.  Affect 
was flat and blunted.  Reasoning was good, and fund of 
general information was good.  There was no psychomotor 
slowing or agitation.  Concentration was good, although he 
complained of poor short-term memory.  

The examiner indicated that he was exaggerating his symptoms 
and possibly malingering, noting inter alia that Minnesota 
Multiphasic Personality Inventory -2 (MMPI-2) testing 
produced an exaggerated and invalid response set.  The Axis I 
diagnoses were PTSD by history (with a GAF score of 65), and 
impulse control disorder NOS (not otherwise specified) (with 
a GAF score of 50).  The Axis II diagnoses noted antisocial 
personality features.  The Axis V diagnosis was a GAF score 
of 60-65.  The examiner concluded that the veteran's 
condition had not worsened, and that he was skeptical of the 
veteran's credibility, as he seemed to be making exaggerated 
claims of PTSD symptoms, providing evidence against both this 
claim, and all other claims to the VA.  

The report includes a discussion of the veteran's service 
records and post-service medical evidence, and thus indicates 
that the veteran's C-file had been reviewed.  

VA progress notes, dated between August and October of 2006, 
show that the veteran complained of nervousness and 
difficulty sleeping, and that he had been diagnosed with 
sleep apnea and did not yet have a CPAP (continuous positive 
airway pressure) machine.  He was noted to be alert and 
oriented times three, with euthymic mood, an affect that was 
congruent with mood, logical and goal-oriented thought 
processes, no evidence of psychosis, good judgment and 
insight, and no aggressive or violent thought.  He denied 
suicidal ideation or homicidal ideation.  In October 2006, he 
stated that his nightmares were improved with medication, 
which were noted to include Citalopram.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's PTSD.  In this regard, there is insufficient 
evidence of such symptoms as flattened affect; irregular 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; and impaired 
abstract thinking, nor are the other PTSD symptoms shown to 
have resulted in such impairment.  The VA progress notes show 
that the veteran has repeatedly been found to be alert and 
oriented, to have logical and goal-oriented thought 
processes, to have good judgment and insight, to have no 
current aggressive or violent thought, to deny suicidal 
ideation or homicidal ideation, and that there is no evidence 
of psychosis.  Other findings note that his speech was normal 
in rate, volume, tone and rhythm, and that his concentration 
and memory were intact.  As for the July 2006 VA examination 
report, it shows that the examiner determined that the 
veteran was generally able to engage in a normal range of 
activities of daily living without interruption of his 
typical daily routine, that he was well-oriented and could 
communicate in acceptable manner and get his ideas across, 
that his thought processes were logical, coherent and 
relevant, and that he was articulate and well-groomed, and 
mentally intact overall, with good reasoning, fund of general 
information, and concentration.  

Of particular note, the examiner specifically stated that the 
veteran was vague and possibly evasive, and that he was 
making exaggerated claims of PTSD symptoms.  Although the 
Board has considered the July 2006 GAF score of 48, when this 
score is read in context with the findings in that report, as 
well as with the July 2006 VA examination report and other 
medical evidence of record, this evidence is insufficient to 
warrant an increase in the veteran's rating.  Finally, the 
Board has considered the fact that the July 2006 VA examiner 
gave separate GAF scores to the veteran's Axis I diagnoses of 
PTSD, and his impulse control disorder, and finds that the 
examiner has provided a sufficient basis to dissociate the 
symptoms of these two disorders.  Mittleider.  

In summary, the veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, and the Board has determined that 
the preponderance of the evidence shows that the veteran's 
PTSD more closely resembles the criteria for not more than a 
30 percent rating.  

It is important for the veteran to understand that the 
medical evidence (overall) in this case, rather than 
supporting the veteran's statements, provides evidence 
against his claims, clearly outweighing the veteran's 
statements regarding the nature and extent of his disorder.  

Finally, the Board notes that the July 2006 VA examiner 
summarized the veteran's medical history, to include the 
February 2002 VA psychiatric consultation report that was 
apparently the basis for the RO's grant of service connection 
in August 2002.  In that August 2002 rating decision, VA 
determined that the veteran's symptoms warranted no more than 
a 30 percent evaluation.  The July 2006 VA examiner has 
concluded that the veteran's symptoms have not worsened since 
that time.  The Board therefore finds that the evidence does 
not show that the veteran's symptoms, which include 
nightmares, anxiety, anger, and sleep disturbances, are of 
such severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's PTSD 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of his PTSD disability such that a rating in 
excess of 30 percent is warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2007).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist hm.  In a letter, dated in December 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006.  However, and in any event, as the 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The VCAA notice did not discuss the criteria for an increased 
PTSD rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 12.  
Specifically, a review of the appellant's representative's 
submission, received in October 2007, shows that these 
submissions were filed subsequent to the May 2007 Statement 
of the Case, which listed all of the relevant criteria for an 
increased rating.  In a statement from the veteran, received 
in August 2007, the veteran stated that he had no additional 
evidence to submit.  In August 2007, the veteran withdrew his 
request for a hearing.  These submissions indicate actual 
knowledge of the issue on appeal, the right to submit 
additional evidence, and of the availability of additional 
process.  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claim, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA 
medical records.  The veteran has been afforded a PTSD 
examination, and examinations for his eyes, and diabetes 
mellitus (which addressed his claims for peripheral 
neuropathy).  

With regard to the service connection claim for liver cancer, 
the veteran has not been afforded examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran was not treated for the claimed 
condition during service, and the post-service medical 
evidence does not show that he has liver cancer.  There is no 
competent evidence which links liver cancer to the veteran's 
service, or to a service-connected disability.  

In this case, the Board finds that the veteran's claims 
files, as a whole, provide highly probative evidence against 
the claim, clearly showing that the veteran does not have the 
claimed disability.  A medical opinion, based on this 
evidence, would be a useless gesture based on a record that 
clearly and unmistakable indicates that he does not have this 
disability.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  Therefore, there is sufficient competent medical 
evidence on file for the VA to make a decision on the claims.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds sufficient competent medical evidence on 
file for the VA to make a decision on all claims.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


